DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
	Claim 1 is allowable over the prior art of record, because the prior art of record identify a plurality of tie-in isolation devices to be closed to restore power, each of the
tie-in isolation devices being associated with one of the set of downstream isolation devices; and responsive to identifying a first loop configuration within the power
distribution network, for each of the plurality of tie-in devices: send a close command to the tie-in isolation device for each of the plurality of phases; and send a second open command to the associated downstream isolation device for each phase in the second subset, wherein the sending of the close command and the second open command are completed for each of the plurality of tie-in isolation devices prior to processing remaining ones of the plurality of tie-in isolation devices.  Along with the remaining features of the claim.
	Claim 11 is allowable over the prior art of record, because the prior art of record does not disclose identifying, via the electronic processor, a plurality of tie-in isolation devices to be closed to restore power, each of the tie-in isolation devices being associated with one of the set of downstream isolation devices; and responsive to identifying, via the electronic processor, a first loop configuration within the power distribution network, for each of the plurality of tie-in devices: sending, via the electronic processor, a close command to the tie-in isolation device for each of the plurality of phases; and sending, via the electronic processor, a second open command to the associated downstream isolation device for each phase in the second subset, wherein the sending of the close command and the second open command are completed for each of the plurality of tie-in isolation devices prior to processing remaining ones of the plurality of tie-in isolation devices.  Along with the remaining features of the claim.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836